On Eetiearing.
(Submitted October 1, 1901. Decided November 4, 1901.)
MR. JUSTICE MILBURN
delivered the opinion of the Court.
This cause is before us on rehearing. We have again carefully considered the briefs and argument, additional briefs having been submitted. We are more'fully convinced of the correctness of our decision, the reasons for Avhich appear in the opinion rendered May 6, 1901.
It is more apparent uoav, after a rehearing, than upon the first consideration of this case, that the record is so obscure, - and the evidence so conflicting, that Ave cannot say that the evidence does not support the findings which are set out in the judgment.
We again emphasize the fact that Ave have no means of knowing how material the evidence Avas Avhich was given by those witnesses avIio referred to certain maps in such a way, indicating one unmarked point and another, that one cannot get any idea of their meaning in respect of such evidence.
The judgment and the order denying a neAv trial are affirmed.

Affirmed.